Case 7:19-cr-00520 Document1 Filed on 03/04/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint —

UNITED STATES DISTRICT COURT
. for the . MAR —- 5 2019

Southern District of Texas

 
   

 

‘Southam Demers Toxas
FILED

 

 

 

. : David J. Bradley, Clerk
United States of America - j - ,
’ OS28-M
Herbert Asdrubal SORIANO-TORRES ).  CaseNo. AL 1G O -
YOB: 1987 COC: El Salvador
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, State that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 4, 2019 __ in the county of Hidalgo in the
Southern __ District of Texas. , the defendant(s) violated: .
Code Section ; Offense Description
Title 18 United States Code, intentionally focibly assault, resist, oppose, impede, intimidate and interfere .
. Section. 111(a)(1) with Customs and Border Protection Officer i.N. who is a federal officer who
( Fe lony) ‘ , was engaged in the performance of his official duties.

This criminal complaint is based on these facts:

See Attached Affidavit

i Continued on the attached sheet.
Complainant's signature .

Jesus Palomo, HSI Special Agént ~

Printed name and title

 

   

mR and signed in my presence, RS .
. : ‘ . : _—

Date: 0304/2019 SO Sb aye . el > 4

| | | ‘ Judge's signature

City and state: McAllen, Texas:  ~ , Peter E. Ormsby, U. S. Magistrate Judge

Printed name and title-

 
Case 7:19-cr-00520 Document1 Filed on 03/04/19 in TXSD Page 2 of 2

Attachment A

Before the United States Magistrate Judge, Southern District of Texas, I, Jesus Palomo, Special
Agent, United States Immigration and Customs Enforcement, Homeland Security Investigations,
being duly sworn, depose and say the following:

On March 4, 2019, United States Customs and Border Protection (CBP) requested assistance
from Homeland Security Investigations (HSI) McAllen, Texas regarding the arrest of Herbert
Asdrubal SORIANO-TORRES for the assault on a Federal Officer. HSI Special Agent (SA)
Jesus Palomo responded to the Hidalgo, Texas Port of Entry (POE) to investigate.

-On March 4, 2019, Customs and Border Protection Officers (CBPO) assigned to the Roma,
Texas Port of Entry (POE) were conducting their official duties at the mid bridge pre-inspection
area, when they encountered SORIANO-TORRES, along with a group of thirteen other
undocumented aliens. During the initial inspection, CBP Officers asked SORIANO-TORRES
to stop so that they could obtain proof of citizenship. The group halted, with the exception of
SORIANO-TORRES. SORIANO-TORRES walked towards CBP Officer LN. who verbally told
SORIANO-TORRES in Spanish to stop and held his hand out and motioned SORIANO-
TORRES to halt. SORIANO-TORRES contacted CBP Officer LN. and pushed him against the
chest to move him out of the way. CBP Officer I.N. pushed SORIANO-TORRES against the
fence and attempted to stop SORIANO-TORRES from moving forward and attempted to restrain
SORIANO-TORRES. SORIANO-TORRES actively resisted and started to swing his armsto
prevent CBP Officer IN. from taking him into custody. During the struggle, SORIANO-

TORRES swung his elbow and contacted the CBP Officer I.N’s nose. After several CBP

Officers responded, they were able to take SORIANO-TORRES into custody. SOR[ANO-

TORRES was then safely secured in handcuffs and escorted by two CBP Officers inside the

Hidalgo POE for further inspection.

~SORIANO-TORRES was provided a copy of his Miranda Rights in the Spanish language by
HSI’s Special Agents Palomo. SORIANO-TORRES read the forrn out loud and stated that he
understood and waived his right to have an attorney present during questioning. During
questioning, SORIANO-TORRES readily admitted that he.was resisting CBPO’s who were
attempting to arrest him and admitted that it was his fault that the physical encounter occurred.

SORIANO-TORRES was placed under arrest and transported to the East Hidalgo Detention
Center to await his initial appearance before the United States’ Magistrate Judge in McAllen,
' Texas.
